DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on Nov. 4, 2020 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as discussed below.

  Information Disclosure Statement 
Acknowledgement has been made of the information disclosure statement (IDS) submitted on 10/07/2020.  The submissions is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: SEMICONDUCTOR IMAGE DETECTOR HAVING REDUNDANT MEMORY AND/OR MEMORY BYPASS.
The disclosure is objected to because of the following informalities:  The signal path of the chain of Fig. 6D does not match the code of Fig. 7. ¶0082.  “For example, the signal path of chain of FIG. 6D can be represented by the code “00 10 01 11 10 00 00 01 00 00 11 00.” should be “For 01 00 01 00 11 01.”
Appropriate correction is required.

Drawings
The drawings are objected to because the code representing the signal path for element 910 in Fig. 9A does not match the code given in Fig. 7.  Element 910 should be 00 10 01 11 10 00 01 00 01 00 11 01, not 00 10 01 11 10 00 00 01 00 00 11 00, as shown in Fig. 9A. Fig. 10 also shows an incorrect sequence.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 8, 10 are objected to because of the following informalities:  
Claim 8 - “The apparatus of claim 1, comprising a memory” should be “The apparatus of claim 1, further comprising a third memory.” 
“The apparatus of claim 8, comprising a controller” should be “The apparatus of claim 8, further comprising a controller.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  6-8, 13, 14, 18-21 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Taking claim 6 as exemplary, claim 6 depends from claim 1, which comprises a first and second memory. Claim 6 also claims “a memory.” It is unclear whether this is a third memory or a first memory or a second memory. For the purpose of examination, it is interpreted as a third memory. The same rationale applies to claims 8, 18-21 and 23.
Claim 13 depends from claim 1, which comprises a first and second memory. Claim 13 also claims “a memory.” However, this seems to be referring to either the first memory or the second memory, but it could be referring to a third memory. As a result, the clam is indefinite.

Claim 14 also refers to “a first memory” and “a memory.” It is unclear if this is the same memory.
Claims 8 and 20 recite the limitation “the plurality of electronics systems.”  There is insufficient antecedent basis for this limitation in the claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Itoh, et al. (U.S. Patent Application Publication No. 2015/0243791 A1), hereinafter (“Itoh”), further in view of Kryskowski, et al., (U.S. Patent Application Publication No. 2013/0284927 A1), hereinafter (“Kryskowski”).

Regarding Claim 1, Itoh discloses an apparatus suitable for detecting an image, comprising (a Circuit substrates having this structure are used for X-ray sensors; ¶0115)
a plurality of pixels configured to generate an electric signal upon exposure to a radiation (a Circuit substrates having this structure are used for X-ray sensors; ¶0115 and Fig. 1);
an electronics system associated with each of the pixels (any one of primary arrangements of multiple electrodes (pixel electrodes) in a matrix can be referred to as a pixel row, and any one of the other primary arrangements of pixels crossing the pixel rows (preferably, in substantially perpendicular to the pixel rows) can be referred to as a pixel column; 0080 and Fig. 1),
wherein the electronics system comprises a first memory on a first signal path  and a second memory on a second signal path (M5 dark dotted line and CS are the memories; Fig. 4), both signal paths being between an input terminal (M5; Fig. 4) and an output terminal of the electronics system (M7; Fig. 4);
wherein each of the first memory (first storage capacitor; 0004) and the second memory (second storage capacitor; 0004) 
wherein each of the first memory and the second memory is configured to store the electric signal generated by the pixel the electronics system is associated with (storage capacitors inherently store), configured to store the electric signal generated in another pixel, and configured to transmit the electric signal stored in the electronics system to another pixel (the conductive lines which cross the above-described two conductive lines arranged in a space between pixels in the circuit substrate. As a result, the inventor has found that, when two ends of each linear portion are each made to overlap an end of a linear portion of a storage capacitor line, the pattern film and the storage capacitor lines can be electrically connected in a suitable manner in repair of a broken conductive line; 0018).
However, Itoh does not explicitly disclose wherein the electronics system comprises a switch configured to select one of the signal paths. 
Kryskowski suggests wherein the electronics system comprises a switch configured to select one of the signal paths (When the thermopile 96 is damaged, it is necessary for the first switch 226, the second switch 232, the third switch 234 and the fourth switch 236 to be open such that the thermopile 96 is bypassed to enable the modulated electrical output from a previous pixel; 0096).
Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the x-ray sensor of Itoh, with the switch configuration of Kryskowski. The motivation would be to continue to provide an electrical output after a failure. Kryskowski at ¶0096.
Regarding claim 2, Itoh, further in view of Kryskowski, hereinafter (“Itoh-Kryskowski”), suggest all the limitations of claim 1, as discussed above. Itoh also suggests wherein the input terminal is configured to receive signal into the electronics system (M5; Fig. 4) and the output terminal is configured to transmit signal stored in the electronics system to downstream circuitry (M7; Fig. 4).
Regarding claim 3, Itoh-Kryskowski suggest all the limitations of claim 1, as discussed above. Kryskowski also suggests wherein the first signal path is selected unless the first memory is defective (When the thermopile 96 is damaged [i.e., first memory is defective], it is necessary for the first switch 226, the second switch 232, the third switch 234 and the fourth switch 236 to be open such that the thermopile 96 is bypassed to enable the modulated electrical output from a previous pixel; 0096).
Regarding claim 4, Itoh-Kryskowski suggest all the limitations of claim 1, as discussed above. Kryskowski also suggests wherein the second signal path is selected when the first memory is defective (When the thermopile 96 is damaged [i.e., second memory is defective], it is necessary for the first switch 226, the second switch 232, the third switch 234 and the fourth switch 236 to be open such that the thermopile 96 is bypassed to enable the modulated electrical output from a previous pixel; 0096.  It is an obvious variant to bypass the defect).
Regarding claim 5, Itoh-Kryskowski suggest all the limitations of claim 1, as discussed above. Itoh also suggests wherein the apparatus is configured to detect an X-ray image (a Circuit substrates having this structure are used for X-ray sensors; ¶0115).
Regarding claim 13, Itoh-Kryskowski suggest all the limitations of claim 1, as discussed above. Kryskowski suggests wherein the electronics system comprises a switch configured to select the first signal path, the second signal path or the bypass path (When the thermopile 96 is damaged, it is necessary for the first switch 226, the second switch 232, the third switch 234 and the fourth switch 236 to be open such that the thermopile 96 is bypassed to enable the modulated electrical output from a previous pixel; 0096).
Hasegawa suggests in the same field of endeavor of redundancy techniques for reliability: wherein the electronics system comprises a bypass path that connects the input terminal and the output terminal, without a memory on the bypass path (Hasegawa: wherein per Figs 1 and 2 the element 11(dotted lines) is the bypass which as illustrated in drawings as name implies “bypasses the memories); wherein the electronics system comprises a switch configured to select the first signal path, the second signal path or the bypass path ([0031] a first switching circuit 10a which is connected between the first user circuit 9a and inputs of the memory circuit 3 to switch the inputs of the memory circuit 3 from a first signal path including a path to which the faulty cell 1a is connected, to a second signal path including a path to which the redundant cell 2 is connected for avoiding the path to which the faulty cell 1a is connected; and a second switching circuit 10b which is connected between the second user circuit 9b and outputs of the memory circuit 3 to switch the outputs of the memory circuit 3 from the first signal path to the second signal path.)
Regarding Claim 14, Itoh discloses an apparatus suitable for detecting an image (a Circuit substrates having this structure are used for X-ray sensors; ¶0115), comprising:
a plurality of pixels configured to generate an electric signal upon exposure to a radiation (a Circuit substrates having this structure are used for X-ray sensors; ¶0115 and Fig. 1);
an electronics system associated with each of the pixels (any one of primary arrangements of multiple electrodes (pixel electrodes) in a matrix can be referred to as a pixel row, and any one of the other primary arrangements of pixels crossing the pixel rows (preferably, in substantially perpendicular to the pixel rows) can be referred to as a pixel column; 0080 and Fig. 1 showing the electronics system),
wherein the electronics system comprises a first memory on a signal path (M5 dark dotted line and CS are the memories; Fig. 4) between an input terminal (M5; Fig. 4) and an output terminal of the electronics system (M7; Fig. 4),
wherein the first memory (first storage capacitor; 0004) configured to store the electric signal generated by the pixel the electronics system is associated with (storage capacitors inherently store), configured to store the electric signal generated in another pixel, and configured to transmit the electric signal stored in the electronics system to another pixel (the conductive lines which cross the above-described two conductive lines arranged in a space between pixels in the circuit substrate. As a result, the inventor has found that, when two ends of each linear portion are each made to overlap an end of a linear portion of a storage capacitor line, the pattern film and the storage capacitor lines can be electrically connected in a suitable manner in repair of a broken conductive line; 0018).
wherein the electronics system comprises a bypass path (the switch 226 serves as a safety bypass; 0075) that connects the input terminal  and the output terminal, without a memory on the bypass path (Fig. 14).
However, Itoh does not explicitly disclose wherein the electronics system comprises a bypass path that connects the input terminal and the output terminal, without a memory on the bypass path. 
Kryskowski suggests wherein the electronics system comprises a bypass path (the switch 226 serves as a safety bypass; 0075, 96) that connects the input terminal and the output terminal, without a memory on the bypass path (Fig. 14).
Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the x-ray sensor of Itoh, with the switch configuration of Kryskowski. The motivation would be to continue to provide an electrical output after a failure. Kryskowski at ¶0096.
Regarding claim 15, Itoh-Kryskowski suggest all the limitations of claim 14, as discussed above. Itoh also suggests wherein the input terminal is configured to receive signal into the electronics system (M5; Fig. 4) and the output terminal is configured to transmit signal stored in the electronics system to downstream circuitry (M7; Fig. 4).
Regarding claim 16, Itoh-Kryskowski suggest all the limitations of claim 14, as discussed above. Kryskowski also suggests wherein the first signal path is selected unless the first memory is defective (When the thermopile 96 is damaged [i.e., first memory is defective], it is necessary for the first switch 226, the second switch 232, the third switch 234 and the fourth switch 236 to be open such that the thermopile 96 is bypassed to enable the modulated electrical output from a previous pixel; 0096).
Regarding claim 17, Itoh-Kryskowski suggest all the limitations of claim 14, as discussed above. Itoh also suggests wherein the apparatus is configured to detect an X-ray image (a Circuit substrates having this structure are used for X-ray sensors; ¶0115).

Claims 6-8, 10, 18-20, and 22-23  are rejected under 35 U.S.C. 103 as being unpatentable over Itoh-Kryskowski, and further in view of Hasegawa, et al. (U.S. Patent Application Publication No. 2007/0079052 A1), hereinafter (“Hasegawa”).
Regarding claim 6, Itoh-Kryskowski suggest all the limitations of claim 1, as discussed above. However, Itoh-Kryskowski do not explicitly disclose wherein the electronics system comprises a memory configured to store a code representing a defectiveness state and a selection of the signal path.
Hasegawa suggests wherein the electronics system comprises a memory configured to store a code representing a defectiveness state and a selection of the signal path (a register selection circuit having an input to which an output of said first register and an output of said second register are connected, and performing switching between output signals of said first register and output signals of said second register to output signals; 0018).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the x-ray sensor of Itoh-Kryskowski by incorporating Hasegawa’s teachings used for testing stuck-at faults and delay faults of a repair circuit and user circuit.  The circuit avoids the need for separately providing a pattern storage capacity in a tester to produce the test pattern for delay faults corresponding to the repair code, thus reducing costs for testing stuck-at faults and delay faults of the repair circuit. Hasegawa at ¶0050.
Regarding claim 7, Itoh-Kryskowski, further in view of Hasegawa, hereinafter (“Itoh-Kryskowski-Hasegawa”) suggest all the limitations of claim 7, as discussed above. Hasegawa also suggests wherein the memory has redundant memories (integrated circuit comprising a memory circuit having memory cells and a redundant cell for avoiding a faulty cell among the memory cells; 0020).
Regarding claim 8, Itoh-Kryskowski suggest all the limitations of claim 1, as discussed above. Itoh also suggests a plurality of electronic systems (an array substrate; 0077). However, Itoh-Kryskowski do not explicitly disclose comprising a memory configured to store codes representing defectiveness states and selection of signal paths.
Hasegawa suggests comprising a memory configured to store codes representing defectiveness states and selection of signal paths (a register selection circuit having an input to which an output of said first register and an output of said second register are connected, and performing switching between output signals of said first register and output signals of said second register to output signals; 0018).
Regarding claim 10, Itoh-Kryskowski suggest all the limitations of claim 8, as discussed above. However, Itoh-Kryskowski do not explicitly disclose comprising a controller configured to select the signal paths in the plurality of electronics systems based on the codes.
Hasegawa teaches further comprising a controller configured to select the signal paths in the plurality of electronics systems based on the codes (refer to Fig. 3 wherein the controller is element 37 within device 200 per [0078] The circuit incorporation portion 37 produces a BIST control sequence file 43 and a BIRA control sequence file 44 based on inputs from the BIST circuit file 38, the BIRA circuit file 39, the BIST pin information file 41, and a sequence information file 42 for defining control sequence information of the BIST circuit and the BIRA circuit. Fault detection operation of the memory circuit in the semiconductor integrated circuit of the second embodiment is controlled by the thus produced BIST control sequence file 43 and the BIRA control sequence file 44, whereby a repair code is determined.)
Regarding claim 18, Itoh-Kryskowski suggest all the limitations of claim 14, as discussed above. However, Itoh-Kryskowski do not explicitly disclose wherein the electronics system comprises a memory configured to store a code representing a defectiveness state and a selection of the signal path.
Hasegawa suggests wherein the electronics system comprises a memory configured to store a code representing a defectiveness state and a selection of the signal path (a register selection circuit having an input to which an output of said first register and an output of said second register are connected, and performing switching between output signals of said first register and output signals of said second register to output signals; 0018).
Regarding claim 20, Itoh-Kryskowski suggest all the limitations of claim 14, as discussed above. However, Itoh-Kryskowski do not explicitly disclose comprising a memory configured to store codes representing defectiveness states and selection of signal paths or the bypass paths of the plurality of electronics systems.
Hasegawa suggests comprising a memory configured to store codes representing defectiveness states and selection of signal paths or the bypass paths of the plurality of electronics systems (a register selection circuit having an input to which an output of said first register and an output of said second register are connected, and performing switching between output signals of said first register and output signals of said second register to output signals; 0018).
Regarding claim 22, Itoh-Kryskowski-Hasegawa suggest all the limitations of claim 20, as discussed above. Hasegawa suggests comprising a controller configured to select the signal paths or the bypass paths in the plurality of electronics systems based on the codes (a register selection circuit [i.e., a controller] having an input to which an output of said first register and an output of said second register are connected, and performing switching between output signals of said first register and output signals of said second register to output signals; 0018).
Regarding claim 23, Itoh-Kryskowski-Hasegawa suggest all the limitations of claim 7, as discussed above. Hasegawa also suggests wherein the apparatus is configured to select between the redundant memories, collectively for a group of electronics systems (a register selection circuit having an input to which an output of said first register and an output of said second register are connected, and performing switching between output signals of said first register and output signals of said second register to output signals; 0020).

Claims 9, 11, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Itoh-Kryskowski-Hasegawa, and further in view of Jain, (U.S. Patent Application Publication No. 20140206994  A1), hereinafter (“Jain”). 
Regarding claim 9, Itoh-Kryskowski-Hasegawa suggest all the limitations of claim 8, as discussed above. However, Itoh-Kryskowski-Hasegawa do not explicitly disclose wherein the memory is a non-volatile memory.
Jain suggests wherein the memory is a non-volatile memory (memory may be any volatile or non-volatile memory device, such as a removable disc, a hard drive, a CD, a Random Access Memory (RAM), a Read Only Memory (ROM), or the like; 0030 and Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the x-ray sensor of Itoh-Kryskowski-Hasegawa by incorporating Jain’s teachings non-volatile memory. The motivation would be to have a mass storage device for storing files. Jain at ¶0030.
Regarding claim 11, Itoh-Kryskowski-Hasegawa suggest all the limitations of claim 10, as discussed above. However, Itoh-Kryskowski-Hasegawa do not explicitly disclose wherein the memory is a removable dongle.
Jain suggests wherein the memory is a removable dongle (memory may be any volatile or non-volatile memory device, such as a removable disc, a hard drive, a CD, a Random Access Memory (RAM), a Read Only Memory (ROM), or the like; 0030 and Fig. 2).
Regarding claim 12, Itoh-Kryskowski-Hasegawa, further in view of Jain, hereinafter (“Itoh-Kryskowski-Hasegawa-Jain”) suggest all the limitations of claim 11, as discussed above. Jain also suggests wherein the apparatus is disabled unless the removable dongle is present (memory may be any volatile or non-volatile memory device, such as a removable disc, a hard drive, a CD, a Random Access Memory (RAM), a Read Only Memory (ROM), or the like; 0030 and Fig. 2 showing if the memory is removed, the device is inoperable).

    PNG
    media_image1.png
    423
    842
    media_image1.png
    Greyscale


Regarding claim 19, Itoh-Kryskowski-Hasegawa suggest all the limitations of claim 18, as discussed above. However, Itoh-Kryskowski-Hasegawa do not explicitly disclose wherein the memory is a non-volatile memory.
Jain suggests wherein the memory is a non-volatile memory (memory may be any volatile or non-volatile memory device, such as a removable disc, a hard drive, a CD, a Random Access Memory (RAM), a Read Only Memory (ROM), or the like; 0030 and Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the x-ray sensor of Itoh-Kryskowski-Hasegawa by incorporating Jain’s teachings non-volatile memory. The motivation would be to have a mass storage device for storing files. Jain at ¶0030.
Regarding claim 21, Itoh-Kryskowski-Hasegawa suggest all the limitations of claim 20, as discussed above. However, Itoh-Kryskowski-Hasegawa do not explicitly disclose wherein the memory is a non-volatile memory.
Jain suggests wherein the memory is a non-volatile memory (memory may be any volatile or non-volatile memory device, such as a removable disc, a hard drive, a CD, a Random Access Memory (RAM), a Read Only Memory (ROM), or the like; 0030 and Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the x-ray sensor of Itoh-Kryskowski-Hasegawa by incorporating Jain’s teachings non-volatile memory. The motivation would be to have a mass storage device for storing files. Jain at ¶0030.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON SLATER whose telephone number is (571)270-0375.  The examiner can normally be reached on MON-FRI 7AM-4PM EST, alt FRI.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.




/Alison Slater/Primary Examiner, Art Unit 2487